DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed February 11, 2022 has been considered.
	The information referred to in the IDS filed March 5, 2021 has been considered.

Drawings
	The drawings filed August 3, 2020 are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE10142833A1.
Note a system, comprising: a seat assembly, comprising: a seat base (10); a seat portion (12) mounted to the seat base; and an armrest assembly (2) configured to be in an up position or a down position, the armrest assembly comprising: a handle (6) operable by a user to lock or unlock at least one functionality (unlocks 21, 22 for use as a drive lever) of at least one adjustable seat assembly feature (backrest adjustment); wherein operation of the handle is configured at least to: unlock the at least one functionality of the at least one adjustable seat assembly feature while locking (note locking in the rest position) the armrest assembly from moving between the up position and the down position.
Regarding claim 2, note the at least one adjustable seat assembly feature comprises at least one of an adjustable leg rest, an adjustable backrest (see lines 39-40 on page 3 of the translation), a track, or a swivel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3 is rejected under 35 U.S.C. 103 as being unpatentable over DE10142833A1 in view of Waligora et al (20060103212).
The primary reference shows all claimed features of the instant invention with the exception of the seat assembly being an aircraft seat assembly.
The secondary reference conventionally teaches configuring a seat assembly as an aircraft seat assembly.  
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the seat assembly as an aircraft seat assembly.  This modification conventionally adapts the seat assembly for use in an aircraft, thereby providing the advantages of the seat assembly in an aircraft environment.

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Billger et al (20060061122) shows a swiveling seat assembly with a control handle mounted of an adjustable armrest.  Wilkey et al (20150284092) shows an aircraft seat assembly with an adjustable leg rest.  Stephenson et al (4881778) shows a seat assembly with a cable operated armrest adjustment assembly.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/March 11, 2022                                Primary Examiner, Art Unit 3636